DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Cheng-Yang1 teaches a non-cylindrical nanojet generating structure having a crescent moon shaped base surface surrounded by air (Fig. 4), but does not explicitly show “at least one cavity, said at least one cavity being filled in with a medium having a refractive index lower than a refractive index of said dielectric material”. Moreover, Cheng-Yang teaches side illumination (Fig. 1), while the instant claim specifies illumination from the base surface. Thus the instant claim is distinct structurally on the basis of the cavity, and functionally on the basis of the crescent moon shapes. The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 2-11, the dependent claims depend from an allowable claim and are therefore allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1Liu Cheng-Yang et Al. Geometric effect on photonic nanojet generated by dielectric microcylinders with non-cylindrical cross-sections. Optics Communications, Elsevier, Amsterdam, NL., vol. 380, 17 June 2016 (2016-06-17), p. 287-296 XP029694296, ISSN: 0030-4018, DOI: 10.1016/J.OPTCOM.2016.06.021